Citation Nr: 0427206	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  95-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from January 1981 to 
July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The veteran 
appealed a June 1995 rating action that denied his claim of 
entitlement to service connection for depression, a July 1996 
rating decision that denied entitlement to service connection 
for a right knee disorder and a June 1998 decision that 
denied entitlement to service connection for a left knee 
disorder.

To briefly recount the complex procedural history of this 
case, in August 1998 the Board remanded the veteran's claims 
of entitlement to service connection for depression and a 
right knee disorder to the RO for further evidentiary 
development. In November 1999, the Board denied service 
connection for a left knee disorder and depression, on the 
basis that the claims were not well grounded.  At that time, 
the Board remanded his claim of entitlement to service 
connection for a right knee disorder to the RO for further 
evidentiary development, including a VA medical examination 
and opinion regarding aggravation of a right knee disorder.

The veteran appealed the Board's November 1999 decision 
denying service connection for a left knee disorder and 
depression to the U.S. Court of Appeals for Veterans Claims 
(CAVC).  In that litigation, a Joint Motion for Remand and to 
Stay of Proceedings was filed by the VA General Counsel and 
the appellant, averring that remand was required due to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of January 2001, the CAVC vacated that 
part of the Board's decision that denied the claims of 
entitlement to service connection for a left knee disorder 
and depression and remanded the matters, pursuant to the 
Joint Motion.  As set forth in detail below, the VCAA 
substantially amended existing law regarding the requirement 
of a well-grounded claim and the notice and assistance to be 
afforded claimants for veteran's benefits.  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.

In July 2001, the Board remanded the veteran's claims of 
entitlement to service connection for a left knee disorder 
and depression to the RO for further evidentiary development, 
including VA medical examinations regarding the etiology of 
any left knee disorder and depression which might be found to 
exist.  In July 2003, the Board remanded the veteran's claims 
for service connection for depression and for left and right 
knee disorders to the RO.

Finally, the Board notes that in an unappealed October 2002 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  That claim can only reopened by submission 
of new and material evidence.  See 38 C.F.R. § 3.156(a) 
(2003).  Thereafter, in an April 2004 written statement, the 
veteran argued that his depression that he identified as PTSD 
was related to service.  While it is not made entirely clear, 
it may be that, by his statement, the veteran seeks to raise 
a claim of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.  The RO may wish to contact the veteran 
to clarify his intent as to this matter.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
left knee disorder is related to the veteran's period of 
active military service or to a service-connected disorder.

2.  The objective and competent medical evidence of record 
fails to demonstrate that any currently diagnosed right knee 
disorder was permanently aggravated beyond its natural 
progression by the veteran's period of active military 
service.

3.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
depression is related to the veteran's period of active 
military service.




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in active military 
service, nor may it be presumed to have been incurred during 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1131, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2003).

2.  The veteran's right knee disorder was not incurred in or 
permanently aggravated beyond its natural progress by active 
military service.  38 U.S.C.A. §§ 1111, 1131, 5100- 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2003).

3.  Depression was not incurred in active military service, 
nor may it be presumed to have been incurred during the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1131, 5100-5103A, 5106, 5107 (West 2003); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to private medical records, in September 1971, 
prior to entering active service, the veteran underwent an 
epiphyseal stapling of the medial side of his distal right 
femur and proximal tibia, to address a genu valgum/leg length 
discrepancy. The following year (June 1972), the staples were 
removed, which evidently required, in part, the chiseling out 
of bone from the medial femoral condyle.  Thereafter, records 
dated between 1973 and 1975 reflect that the veteran 
experienced ligament instability, and that he was excused 
from participating in gym class at school.  Between 1975 and 
his 1981 enlistment in the service, there are no further 
medical records documenting right knee problems.




As noted below, it appears that some of the veteran's service 
medical records (SMRs) may have been lost.  The veteran has 
contended as much, and those records that have been obtained 
include an entry dated in October 1982, that the veteran's 
medical records were lost at that time.  Nevertheless, the 
SMRs that are associated with the claims file include those 
dated in 1982 and 1983, together with the report of the 
examination conducted in connection with his separation from 
active service in June 1984.  Those records dated in 1982 and 
1983 do not reflect any complaints or findings regarding the 
veteran's right or left knees or complaints of, or treatment 
for depression.  They show that the veteran was seen several 
times for groin pulls associated with playing basketball.  

When the veteran was examined in connection with his 
separation from service in June 1984, a psychiatric 
abnormality was not noted upon clinical evaluation.  At the 
same time, however, the report of the separation examination 
does include the following notation:  "Depression, 1982-
1984, due to poor work environment."  It must also be 
observed that, at his December 1997 hearing, the veteran 
testified that he underwent four sessions with a psychiatrist 
in service, during which time he was told he was suffering 
from depression.  Since it appears that not all of the 
veteran's service records are available, and in view of the 
notation of depression made on his discharge examination, the 
Board will resolve this factual point in his favor, and 
accept that the treatment sessions did occur as the veteran 
described them, and that the veteran was told at that time 
that he was suffering from depression.

The June 1984 report of the separation examination also 
reveals that there was ligamental weakness noted about the 
veteran's lateral left knee.  Clinical evaluation at that 
time revealed crepitus and mild edema of the right knee, and 
right knee arthritis was noted.  At the same time, the 
individual examining the veteran wrote as follows:  "Swollen 
knees, 1981 caused by Arthritis in right leg treated with 
exercise [sic] reoccuring [sic], not incapacitating, ETPS 
[existed prior to service]."  In any case, the veteran was 
considered qualified for worldwide service.


Post-service medical records include the report of an 
examination conducted for VA purposes in December 1984, five 
months after the veteran's service discharge.  This record 
does not reveal the presence of any right or left knee 
complaints, and it was specifically noted that there was "no 
apparent" musculoskeletal or psychiatric disorder and 
surgical scars of the right knee were observed.  

VA medical records, dated in March 1992, reflect the 
veteran's complaints of left knee pain.  X-rays taken in 
March 1992 revealed the presence of patella spur formation, 
but were negative for traumatic knee injury.  Numerous VA 
medical records thereafter confirm the presence of left knee 
osteoarthritis. 

VA hospitalized the veteran for alcohol detoxification in 
September 1994.  The veteran transferred to a VA domiciliary 
from November 1994 to December 1995 for further 
rehabilitation from his alcohol dependence.  When examined at 
admission, he was 71 inches tall and weighed 236 pounds.  He 
was noted to have a right knee surgical scar with some 
decreased range of motion.  

A 1995 VA medical record reflects the veteran's complaints of 
bilateral knee pain.  
A February 1996 VA record indicates that a dysthymic disorder 
was noted.  Subsequently dated VA medical records actually 
include a diagnosis of depression.  An April 1996 VA 
radiology record indicates osteoarthritis in the veteran's 
right knee.  Another April 1996 VA medical record reflects 
significant right knee post-traumatic degenerative arthritis, 
which was evidently attributed to his pre-service injury.  

According to an April 1996 private orthopedic and examination 
report prepared by A.T., M.D., apparently in conjunction with 
the veteran's claim for Social Security Administration (SSA) 
disability benefits, the veteran complained of right knee 
pain.  His past medical history was noted to be significant 
for substance abuse, but he had been for the past seventeen 
months.  The veteran's history of right knee surgery as a 
child and subsequent development of significant post-
traumatic degenerative arthritis of the right knee was noted.  
The veteran was 5 feet 11 inches tall and weighed 234 pounds.  
Upon examination, the diagnostic impression was severe post-
traumatic inoperative degenerative arthritis of the right 
knee and left shoulder.

An April 1996 private mental status examination report was 
prepared by C.F.W., Ph.D., and appears to have been in 
conjunction with the veteran's claim for SSA disability 
benefits.  He complained of constant pain, apparently of his 
right knee.  He denied any prior psychiatric hospitalization 
or outpatient counseling.  Upon examination, it was noted 
that the veteran was alert, oriented, coherent, and relevant.  
His mood was calm and there was no clinical evidence of 
marked anxiety.  He denied being depressed, and his affect 
was appropriate.  He did not appear to be depressed.  
Judgment and insight were fair.  The Axis I diagnosis was 
alcohol, cocaine, and cannabis dependence, in remission.

A May 1996 SSA record indicates that the veteran was 
considered totally disabled and eligible for disability 
benefits since October 1995.  He was considered disabled 
primarily due to severe post traumatic inoperable 
degenerative arthritis in the right knee and, secondarily, to 
polysubstance abuse, in remission.

A May 1996 VA treatment record indicates that the veteran had 
a history of depression.  The diagnostic impression included 
depression and substance use.

Bilateral knee osteoarthritis was diagnosed in an August 1996 
VA progress note.

In an August 1996 written statement, Dr. A.T. opined that the 
premature arthritis in the veteran's right hip was directly 
related to the right knee.  Consequently, the veteran was 
totally disabled from gainful employment due to a combination 
of right knee and hip, and left shoulder pathology.

An August 1996 VA radiology report of an X-ray of the 
veteran's left knee included an impression of patella spurs. 

A September 1996 VA magnetic resonance image (MRI) report 
reflects that in the veteran's left knee there was 
degeneration and a tear of the PHLM (posterior horn, lateral 
meniscus), a parrot beak tear of the mid-body of the medial 
meniscus, and a cystic mildly expansive lesion of the medial 
aspect of the fibular head.  In his right knee, there were 
anterior cruciate ligament (ACL), posterior cruciate ligament 
(PCL), and medial meniscus tears, and severe degeneration and 
osteoarthritis.

A November 1996 VA medical record reflects the veteran's 
complaints of right knee pain after he fell to the ground 
days earlier.

In January 1997, the veteran underwent VA orthopedic 
examination.  However, complaints and findings are not 
referable to the veteran's left and right knee disorders.

A July 1997 private orthopedic examination, prepared by B.V., 
M.D., report reflects the veteran's complaint of right knee 
pain, particularly on bending and walking, and a history of 
two right knee surgeries due to valgus.  He weighed 250 
pounds.  Upon examination, the clinical impression was a 
history of advanced severe postoperative right knee 
osteoarthritis with osteoarthritis of the left knee, and with 
decreased range of motion and muscle strength.  He was not 
considered a candidate for total right knee replacement at 
that time, which was obviously thought to be the outcome of 
his advanced knee osteoarthritis.

December 1997 VA medical records reflect the veteran's 
complaints of left knee pain.  Other records dated at that 
time reflect a diagnosis of anxiety disorder related to 
situational factors.  It was noted that the veteran had 
gained 30 pounds in the past six months and weighed 266 
pounds.

At his December 1997 personal hearing at the RO, the veteran 
testified that he had undergone four sessions with a 
psychiatrist in service, during which time he was told he was 
suffering from depression.  He said that his duties in 
service involved long workdays that affected his knees.  On 
one occasion, he said he struck his right knee while loading 
a plane while on deployment, and received immediate medical 
attention.  He said his alcoholism had started in service, 
and that it was not until approximately 1994 that herealized 
the severity of his bilateral knee disorder.  He said he was 
in receipt of SSA disability benefits due to his right hip 
and shoulder, and for depression.


A January 1998 VA medical record reflects a diagnosis of 
depression.  Other VA medical records dated in January and 
February 1998 reflect the veteran's complaints of bilateral 
and left knee pain.

A February 1999 VA psychiatric evaluation includes a 
diagnosis of recurrent major depression episode, moderate.  
At that time, the veteran complained of depression, anxiety, 
and sleep difficulty. 

In a June 1999 written statement, D.B. said the veteran had 
leg injuries and his duties in service worsened the injuries.  

A December 1999 VA radiology report of an MRI of the 
veteran's right knee showed osteoarthritic changes along the 
medial compartmental joint space with a degenerative tear 
along the posterior horn of the medical meniscus, and mild 
osteoarthritic changes along the lateral compartmental joint 
space.

According to August 2000 VA orthopedic clinic records, the 
veteran was status post right knee arthroscopy, and 
complained of knee pain.  

A March 2001 VA radiology report of a MRI of the veteran's 
right knee showed a chronic ACL tear with secondary signs of 
ACL insufficiency, at least a partial PCL tear, and severe 
osteoarthritic change at the medial femoro-tibial 
compartment.

A February 2002 VA radiology record of a MRI of the veteran's 
left knee showed marked degenerative arthritis at the 
proximal tibiofibular articulation and large degenerative 
pseudocysts noted within the proximal fibula.  Osteoarthritis 
was noted, and findings suggested crystal deposition disease 
such as CPPD (calcium pyrophosphate dehydrate) as underlying 
etiology.

In March 2002, the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The 
veteran, who was 43 years old, reported stressors that 
included snipers in Greece who periodically fired at him and 
others.  He said he injured his right knee in service and was 
fearful for his life during that time.  It was noted that he 
had received medical treatment for PTSD since 1996, which 
included prescribed medication and psychotherapy.  He had a 
history of suicidal ideations and of getting into fights.  
Subjectively, the veteran had nightmares and flashbacks, was 
hypervigilant, and startled easily.  He had difficulty with 
crowds, and his sleep was poor.  He was depressed and anxious 
about his knee condition.  He occasionally felt helpless, and 
his concentration was poor.  His energy level was not good.  
He had difficulty getting along with people and was currently 
in school to become a counselor.  His past medical history 
was significant for knee problems, and he had a history of 
alcohol and cocaine dependence but was clean and sober for 
seven years.  Upon clinical examination, the VA physician 
reported that the veteran had symptoms of PTSD and an 
adjustment disorder.  The Axis I diagnosis was PTSD, and the 
VA examiner stated that the veteran's adjustment disorder was 
secondary to his knee problems.

In August 2002, the veteran underwent VA orthopedic 
examination.  According to the examination report, his 
medical records were unavailable for review.  It was noted 
that when he was about 12 years old, he underwent surgery for 
a right knee deformity.  In service, he fell down while 
loading a plane and injured his knee (somewhere) in 1982.  He 
currently complained of bilateral knee pain, worse on the 
right, and also had hip and ankle pain.  He wore a counter 
force brace and walked with a cane.  He was able to walk for 
only 15 minutes without pain, and had difficulty with 
prolonged standing and walking.  He did not work.  The 
examiner noted the findings of the March 2001 and February 
2002 MRI reports, noted above, and August 2000 X-rays that 
showed moderate varus deformity in the right knee and mild 
valgus deformity in the left knee.  The diagnoses were right 
knee degenerative arthritis and tear as noted, and left knee 
degenerative arthritis and calcium pyrophosphate deposition 
disease.

In a September 2002 Addendum, the VA psychiatrist who had 
examined the veteran in July 2002 reiterated that the veteran 
suffered from an adjustment disorder which was secondary to 
his knee problems.




In another September 2002 Addendum, the VA orthopedist who 
had examined the veteran in August 2002 indicated that the 
veteran's medical records had been reviewed in conjunction 
with the examination.  The VA examiner said that the veteran 
had degenerative arthritis of the left knee and opined that 
it was "unlikely that the arthritis of the left knee 
originated during the active service."  Further, the VA 
medical specialist noted that the veteran had a history of 
right knee surgery at age 11 and had subsequently developed 
postoperative osteoarthritis of the right knee.  In the VA 
examiner's opinion, it was "likely that the osteoarthritis 
of the left knee is related to his right knee, but there is 
no evidence or any direct link to suggest that the left knee 
arthritis happened during active military service."

In a March 2003 VA orthopedic medical opinion, another VA 
orthopedist reviewed the veteran's medical records.  The 
examiner noted the absence of SMRs dated in 1981, but did 
find records that the veteran was overweight and advised to 
lose weight.  It was noted that other records reflected that 
the veteran had suffered three separate groin pulls while 
playing basketball in service.  The VA orthopedist noted that 
in August 1971, prior to entering service, the veteran had a 
right knee valgus deformity and underwent stapling procedure 
of his growth plates both above and below his right knee.  In 
July 1972, the staples were surgically removed.  Thereafter, 
the veteran experienced lateral instability in his knee, for 
which quadriceps strengthening was advised.  When seen in 
January 1975, he still had lateral instability and his right 
quadriceps was still felt to be weak.  He was fitted for a 
right knee brace and excused from gym classes.  The VA 
examiner said that six years prior to entering service the 
veteran's right knee was unstable, he had weak quadriceps, he 
was excused from gym classes, he was fitted for a brace, and 
his knee was probably still with a varus deformity.  It was 
noted that the veteran's doctors were regressively more 
concerned about his right knee.

In the VA medical specialist's opinion, the veteran's right 
knee did not bother him too much while in service, as shown 
by his playing basketball and hurting his groin three times 
between November 1982 and November 1983.  There was no 
mention made of his knee during these visits.  The VA 
examiner opined that veteran's weight, previous right knee 
condition, and right knee laxity had led to early 
degenerative joint disease, as evidenced by the right knee 
crepitus and swelling at the time of discharge from service.  
Further, it was noted that the veteran's knee did not bother 
him too much until 1995, when he stopped drinking.  Since 
then, the veteran was greatly bothered.  The VA examiner 
noted that a 1986 VA record reflects no mention of the 
veteran's knee.  The doctor commented that it is fairly 
common for alcoholics to twist and injure their knees when 
they are drunk; and that this would be the most obvious cause 
to many findings seen on his September 1996 MRI that showed 
many abnormalities.

According to the VA orthopedist, it was known that the 
veteran had varus deformity of the right knee prior to 
entering the service.  The records do not at all suggest any 
knee injury in service that caused any significant worsening 
of his right knee arthritis.  In fact, the VA physician 
observed that the veteran's lack of going to sick call for 
his knee, while going for colds, upset stomach, and three 
times for groin pulls, from November 1982 to November 1983, 
suggests that his knee was not bothering him very much.  
Further, the VA orthopedic specialist said that much of the 
veteran's problems related to the findings he had prior to 
service and the doctor suspected that the veteran also 
injured his knee after leaving service, which caused it to be 
much worse and symptomatic in 1995.  It was also noted that 
the veteran's increased weight during much of this time would 
have also sped the development of osteoarthritis.

In a February 2004 VA medical opinion, a VA orthopedist 
reviewed the veteran's medical records.  It was noted that 
the veteran had right knee symptoms prior to entering 
service, and that records indicate he was involved in 
vigorous sport such as basketball and injured his groin three 
times between November 1982 and November 1983.  No mention 
was made of his right knee during those episodes of 
treatment.  The VA physician said that it was most likely 
that the veteran had degenerative changes in the right knee 
before he joined the service, which might be attributable to 
multiple causes such as overweight, knee instability, and 
varus mal-alignment.  It was further noted that the veteran's 
right knee became more symptomatic after 1995 and he 
underwent arthroscopic surgery in March 2000.  The right knee 
arthroscopic findings showed a degenerative tear in the 
posterior segment of the medial meniscus, for which 
arthroscopic partial medial meniscectomy was performed.  At 
that time he already had grade II degenerative changes in the 
patello-femoral joint and grade IV degenerative changes in 
the medial femoral condyle.  An old partial ACL tear was also 
noted.  Thus, the right knee arthroscopic findings in March 
2000 clearly showed that the veteran had degenerative changes 
in the right knee.  Arthroscopic surgery was performed to 
alleviate the mechanical symptoms from a degenerative medial 
meniscal tear.  In the VA examiner's opinion, it was highly 
unlikely that VA treatment had caused the veteran's right 
knee problems.  

VA outpatient records dated through March 2004 reflect the 
veteran's complaints of, and treatment for, left and right 
knee pain and feelings of depression.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.




In February and August 2001 and October 2002, the RO provided 
the appellant with correspondence clearly outlining the duty-
to-assist requirements of the VCAA.  In addition, the 
appellant was advised, by virtue of a detailed July 1995, 
July 1997, and September 1998 statements of the case (SOCs) 
and supplemental statements of the case (SSOCs) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We, therefore, believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOCs (and 
SSOCs) issued by the RO clarified what evidence would be 
required to establish service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the December 2003 SSOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

The Board notes that some of the veteran's service medical 
records are evidently unavailable from the National Personnel 
Records Center (NPRC).  The Board is mindful that, in a case 
such as this, where SMRs are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

While it is unfortunate that the veteran's service medical 
records are currently unavailable, this appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
obligation set forth in Cuevas and O'Hare in mind.  In 
particular, as will be discussed below, the Board will assume 
that the veteran's account of in-service events is as he has 
described.  The RO has also obtained the veteran's VA and 
non-VA treatment records.  There is no indication in the 
record of any additional relevant records that are available 
and which the RO has failed to obtain.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
arthritis or a psychosis in service, incurrence of such a 
disorder in service will be presumed if it was manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In light of the veteran's missing SMRs, judicial case law 
increases the Board's obligation to evaluate and discuss its 
decision of all of the evidence that may be favorable to the 
appellant; however, it does not lower the legal standard for 
proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  It is indeed unfortunate that the 
veteran's service medical records are unavailable.  However, 
a grant of service connection requires an etiological link 
between the claimed in-service injury and the currently 
claimed disability.

1.  Service Connection for Left Knee Disorder

The veteran has contended that service connection should be 
granted for a left knee disorder.  Although the evidence 
shows that he currently has degenerative arthritis of the 
left knee, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that when he was examined for separation in June 1984, 
swollen knees in 1981 were noted, caused by the veteran's 
right leg arthritis.  Ligamental weakness was noted about the 
veteran's lateral left knee, but a diagnosed left knee 
disorder was not reported at that time.  Nor was a left knee 
disorder reported when VA examined the veteran in December 
1984.

The first post-service clinical evidence of record of a left 
knee disorder is from approximately 1996, more than 8 years 
after the veteran's separation from service.  Moreover, in 
September 2002, a VA orthopedic examiner opined that it was 
"unlikely" that the veteran's left knee arthritis 
originated during active service and that there was "no 
evidence or any direct link to suggest that the left knee 
arthritis happened during active military service."  The VA 
examiner concluded that it was "likely" that the left knee 
arthritis was related to the veteran's right knee 
osteoarthritis".  As detailed below, service connection is 
not in effect for a right knee disorder and, thus, service 
connection for a left knee disorder as due to a service-
connected disability is not warranted.  In short, no medical 
opinion or other medical evidence relating the veteran's 
degenerative arthritis of the left knee to service or any 
incident of service, or to a service-connected disability, 
has been presented.

In reaching this decision, the Board notes that, in the 
veteran's July 1998 notice of disagreement, he mentioned that 
a doctor had told him, in 1996, that his left knee had been 
compensating for his right. (The veteran specifically wrote 
in this regard:  "The doctor told me that my left knee had 
been compensating for my right knee.")  Such a statement may 
be factually true, as noted by the recent VA examiner in 
September 2002, and it may, in the veteran's mind, explain 
the etiology of his left knee disability.  The veteran 
apparently made the foregoing statement because he also 
believes he should be service connected for his right knee 
disability.  If that were the case, if it were shown that his 
left knee disability was proximately due to his right knee 
disability, service connection could be established for the 
left knee disability.  At this time, however, the veteran is 
not service connected for his right knee disability, and 
therefore his contention in this regard must fail.  

2.  Service Connection for Right Knee Disorder

The veteran also contends that he has a right knee disorder 
due to service.  Private medical records reflect a history of 
right knee surgery when the veteran was 11 years old in 1971, 
after which he developed osteoarthritis, some 10 years prior 
to entering active military service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).


A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The CAVC has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Subsequently, the Federal Circuit explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The evidence in this case clearly and unmistakably 
establishes that the veteran experienced right knee problems 
prior to his active service.  The findings reported in his 
private treatment records, from 1971 to 1975, are competent 
medical evidence that his right disorder, for which he 
underwent surgery at age 11 and subsequently developed 
osteoarthritis, clearly and unmistakably preexisted service.  
Moreover, as discussed below, there was no permanent 
aggravation of the claimed condition during service.  The 
Board therefore finds that the presumption of soundness under 
the provisions of 38 U.S.C.A. § 1132 has been rebutted 
regarding the veteran's complaints of right knee pain.

Thus, the remaining question, the presumption of soundness 
having been rebutted, is whether there was aggravation during 
service.  As noted above, the pertinent regulations provide 
that, in order to establish service connection by way of 
aggravation, it must first be shown that there was a 
permanent increase in severity of the condition during 
service.

The SMRs are negative for complaints of, or treatment for, a 
right knee disorder, although they show that the veteran was 
repeatedly treated for other complaints including some 
associated with sports activities.  When he was examined for 
separation in June 1984, it was noted that the veteran had 
swollen knees in 1981 caused by arthritis in his right leg, 
which was treated with exercise.  Clinical evaluation at that 
time reflected crepitus and mild edema of the right knee and 
right knee arthritis was noted.  However, post-service 
medical records reflect that when examined by VA in November 
1984, five months after his discharge, the veteran did not 
report any right knee pain, nor did he describe having right 
knee pain when treated for alcoholism by VA in 1994 and 1995.  
April 1996 VA and non-VA medical records reflect the 
veteran's complaints of right knee pain diagnosed as post-
traumatic degenerative arthritis.  Subsequent clinical 
records indicate that in March 2000 the veteran underwent 
right knee arthroscopy, and subsequent clinical records 
reflect his medical treatment for right knee pain.  

Most important, in March 2003, a VA orthopedic specialist who 
reviewed the veteran's medical records opined that the 
veteran's right knee varus disorder had existed prior to 
service, but there was no evidence of it worsening in 
service.  The VA medical specialist noted that the veteran's 
right knee did not bother him much in service, as evidenced 
by his playing basketball and hurting his groin three times 
in such athletic endeavors between November 1982 and November 
1983, with no mention made of his knee during those episodes.  
In the VA examiner's opinion, the veteran's excessive weight, 
previous right knee condition, and right knee laxity led to 
early degenerative joint disease, evidenced by the right knee 
crepitus and swelling at discharge.  The VA physician further 
noted that the veteran's knee did not bother him too much 
until 1995, when he stopped drinking.  

According to the VA orthopedist, it is fairly common for 
alcoholics to twist and injure their knees when they were 
drunk, and that would be the most obvious cause to many 
findings seen on the veteran's September 1996 MRI showing 
many abnormalities.  (In fact, the November 1996 VA treatment 
record reflects that the veteran complained of right knee 
pain after he fell to the ground days earlier.)  The VA 
examiner stated that the records do not at all suggest any 
knee injury in service that caused any significant worsening 
of his right knee arthritis.  The VA examiner concluded that 
the veteran's lack of going to sick call for his knee, while 
he did go for colds, upset stomach, and three times for groin 
pulls, from November 1982 to November 1983, suggested that 
his knee was not bothering him.  The VA examiner said that 
much of the veteran's right knee problems related to clinical 
findings he had prior to service, and the doctor speculated 
that the veteran also injured his knee post-service, which 
caused it to be much worse and symptomatic in 1995.  The VA 
doctor stated that the veteran's increased weight during that 
time would also have accelerated the development of 
osteoarthritis.

Thus, there is no medical evidence in the record showing that 
the veteran's pre-service right knee disorder underwent a 
permanent increase in severity in service.  The Board notes 
that the veteran has been found to have right knee pain 
variously associated with right knee arthritis, due to pre-
service injury and obesity, but these findings do not 
constitute evidence of an increase in the severity of the 
disability, or otherwise constitute additional disability for 
which service connection could be granted.  Chelte v. Brown, 
10 Vet. App. 268 (1997); 38 C.F.R. § 3.306(a), (b).

In the absence of any competent evidence that the right knee 
disorder problem underwent a permanent increase in severity 
during service, the Board concludes that the claim for 
service connection for right knee disorder must be denied.  
The veteran has not provided any medical evidence 
demonstrating that the symptoms he exhibited in service 
represented a permanent increase in severity (as opposed to 
occasional flare-ups) of his right knee disorder.  While the 
Board acknowledges that he did have right knee arthritis in 
service, there is no showing that this worsened beyond its 
natural progression. See 38 C.F.R. § 3.306(b)(1).

The evidence in support of the veteran's claim consists 
primarily of statements made by him in the recent past.  
However, the veteran is not shown to possess the technical 
competence to establish a relationship between right knee 
arthritis in service and any post-service symptomatology.  As 
discussed above, a claim based upon an assertion as to cause-
and-effect relating to a particular disability requires 
competent medical nexus evidence.  The Court has reiterated 
this requirement many times.  See, e.g., Espiritu v. 
Derwinski and Routen v. Brown, both cited above.

In the absence of medical evidence that the veteran's right 
knee complaints underwent a pathological increase during 
active service, or that the episodes of right knee pain in 
service resulted in any permanent disability beyond that 
which pre-existed service, the claim for service connection 
for a right knee disorder must be denied.

3.  Service Connection for Depression

The veteran has contended that service connection should be 
granted for depression.  Although the evidence shows that the 
veteran currently has been variously diagnosed with 
depression (in 1996) and an adjustment disorder (in September 
2002), no competent medical evidence has been submitted to 
show that this disorder is related to service or any incident 
thereof.  On the other hand, the record reflects that 
psychiatric examination findings were normal on separation 
from service and were normal upon VA examination in December 
1984, and the first post-service evidence of record of 
depression or an adjustment disorder is from 1996, more than 
eight years after the veteran's separation from service.


More important, in September 2002, a VA psychiatric examiner 
opined that the veteran suffered from an adjustment disorder 
"which is secondary to his knee problems."  As detailed 
above, service connection is not in effect for a left or 
right knee disorder.  Thus, as also noted above, any 
assertion that the veteran's depression is proximately due to 
a right or left knee disorder and, thus, that service 
connection is warranted must fail.  In short, no medical 
opinion or other medical evidence relating the veteran's 
depression to service or any incident of service has been 
presented.
4.  Summary

As mentioned above, the veteran is certainly capable of 
providing evidence of symptomatology, but a layperson is 
generally not ca.pable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Routen v. Brown, supra; Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. at 494.  See also Harvey 
v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here the veteran 
has not submitted or identified any medical opinion or other 
medical evidence that supports his claims.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has a left or right knee disorder, or depression, related to 
service or any incident thereof.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.10.

The Board has considered the doctrine of the benefit of the 
doubt.  Under that doctrine, when there is an approximate 
balance between evidence for and against a claim, the 
evidence is in equipoise, there is said to be a reasonable 
doubt, and the benefit of such doubt is given to the 
claimant.  38 U.S.C.A. § 5107(b) (old and new versions); see 
Schoolman v. West, 12 Vet. App. 307, 310-1 (1999); 38 C.F.R. 
§ 3.102.  However, when the evidence for and against a claim 
is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996).  Based upon the evidence 
of record, service connection for left and right knee 
disorders and for depression must be denied.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for depression is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



